DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/08/2022 has been entered.
Claims 1-7, 11-14 and 27-45 are pending in this application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 09/08/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 12-14 and 31-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 12 recites the limitation "the hard fiber yarn".  Claim 12 depends from claims 1 and 11; however, none of the claims 1 and 11 has defined a hard fiber yarn.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been construed to be "the hard fiber".
	Claims 13-14 each recite the limitation "the hard yarn".  Claims 13-14 each depend from claims 1 and 11; however, none of the claims 1 and 11 has defined a hard yarn.  There is insufficient antecedent basis for this limitation in the claims. For examination purposes, the limitation has been construed to be "the hard fiber".
	Claims 31 and 36-38 each recite the limitation "the polyester bi-component elastic filament".  There is insufficient antecedent basis for this limitation in the claims.  Claim 31 has previously defined "at least one polyester bi-component elastic filament", which encompasses the scenario of two or more polyester bi-component elastic filaments.  In such a scenario of two or more polyester bi-component elastic filaments, it is unclear which polyester bi-component elastic filament is being referred to. For examination purposes, the limitation has been construed to be "the at least one polyester bi-component elastic filament". 
	Claims 32-33 and 35 each recite the limitation "the elastomeric fiber".  There is insufficient antecedent basis for this limitation in the claims.  Claim 31 has previously defined "at least one elastomeric fiber", which encompasses the scenario of two or more elastomeric fibers.  In such a scenario of elastomeric fiber, it is unclear which elastomeric fiber is being referred to. For examination purposes, the limitation has been construed to be "the at least one elastomeric fiber".
	Claim 39 recites the limitations "the elastomeric fiber weight" and "the polyester bi-component elastic filament weight".  There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, the limitations have been respectively interpreted as "the at least one elastomeric fiber has a first weight, wherein the first weight" and "the polyester bi-component elastic filament has a second weight, wherein the second weight".
	Claim 42 recites the limitation "the hard fiber yarn".  Claim 42 depends from claims 31 and 41; however, none of the claims 31 and 41 has defined a hard fiber yarn.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been construed to be "the hard fiber".
	Claims 43-45 each recite the limitation "the hard yarn".  Claims 43-45 each depend from claims 31 and 41; however, none of the claims 31 and 41 has defined a hard yarn.  There is insufficient antecedent basis for this limitation in the claims. For examination purposes, the limitation has been construed to be "the hard fiber".
The remaining claims each depend from a rejected base claim and are likewise rejected.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-7, 11-14, 27, 29-39 and 41-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (WO 2015/057697 A1).
Regarding claim 1, Liao discloses a stretch circular knit fabric (a hybrid stretch circular knit fabric; page 2, para. 4; page 3, para. 2) comprising an elastomeric fiber (an elastomeric fiber; page 3, para. 2) and a polyester bi-component elastic filament (a non-elastomeric fiber such as polyester bi-component fiber; page 2, para. 7; page 3, paras. 1-2), 
wherein said fabric is a double layer spaced circular knit fabric (the fabric having a double-layer 3D structure comprising jammed yarns between a surface layer and a base layer; page 7, para. 2) comprising two layers (a surface layer and a base layer; page 7, para. 2) and cushion yarns of the polyester bi-component filament (jammed elastic yarns, which have a cushioning function, comprising polyester bi-component fibers; page 3, para. 2; page 7, para. 2) between the two layers (jammed up into the 3D structure, i.e., between the two layers; page 7, para. 2) which maintain the first and second fabric layers in a spacer relationship relative to each other (the fabric has a 3D structure with the jammed elastic yarns between the two layers; therefore, the surface layer and the base layer are in a spacer relationship at least in the jammed areas; page 7, para. 2).
Regarding claim 2, Liao discloses the fabric of claim 1, and further discloses wherein the elastomeric fiber comprises a bare elastomeric yarn (page 12, paras. 2-3).
Regarding claim 3, Liao discloses the fabric of claim 1, and further discloses wherein the elastomeric fiber comprises spandex (page 3, para. 2; page 12, para. 2).
Regarding claim 4, Liao discloses the fabric of claim 3, and further discloses wherein the spandex comprises bare spandex yarn with a count from 11 to 560 dtex (11-444 dtex; page 12, paras. 2-3).
Regarding claim 5, Liao discloses the fabric of claim 1, and further discloses wherein the elastomeric fiber has a denier between 10 denier and 450 denier (11-444 dtex; page 12, paras. 2-3).
Regarding claim 6, Liao discloses the fabric of claim 1, and further discloses wherein the polyester bi-component elastic filament comprises poly(trimethylene terephthalate) and at least one polymer selected from the group consisting of poly(ethylene terephthalate), poly(trimethylene terephthalate), and poly(tetramethylene terephthalate) or a combination thereof (page 5, para. 2; page 14, para. 4).
Regarding claim 7, Liao discloses the fabric of claim 1, and further discloses wherein the polyester bi-component filament has a count from 15 dtex to 900 Dtex (16.5-600 dtex; page 14, para. 1; page 15, para. 3).
Regarding claim 11, Liao discloses the fabric of claim 1, and further discloses the fabric further comprising a hard fiber (page 2, para. 4; claim 1).
Regarding claim 12, Liao discloses the fabric of claim 7, and further discloses wherein the hard fiber yarn has a count from 10 to 900 dtex (15 denier, i.e., 16.65 dtex; claim 13).
Regarding claim 13, Liao discloses the fabric of claim 7, and further discloses wherein the hard yarn is selected from the group consisting of wool, linen, silk, polyester, nylon, olefin, cotton, and combinations thereof (page 12, para. 4; claim 13).
Regarding claim 14, Liao discloses the fabric of claim 7, and further discloses wherein the hard yarn is a textured polyester filament (page 12, para. 4; claim 14).
Regarding claim 27, Liao discloses the fabric of claim 1, and further discloses wherein the elastomeric fiber and the polyester bi-component elastic filament are combined together through a pre-covered yarn process before knitting (examples 4, 13, 14).
Regarding claim 29, Liao discloses a garment (page 3, para. 4; claim 23) prepared from the fabric of claim 1.
Regarding claim 30, Liao discloses the garment of claim 29, and further discloses which is selected from the group consisting of sport wears, active wear, swimming wear, bras, underwear, intimate wear, leggings, outwear and shoe fabrics (jeans, including legging jeans, which are active wear; page 2, para. 2; example 6).
Regarding claim 31, Liao discloses a method for making a double-layer spaced circular knit fabric (page 3, paras. 2-3; page 8, para. 4), said method comprising knitting together at least one elastomeric fiber (an elastomeric fiber such as LYCRA spandex; abstract; page 3, paras. 2-3; claim 1) and at least one polyester bi-component elastic filament into a circular knit fabric (a non-elastomeric fiber such as polyester bi-component fiber; abstract; page 2, para. 7; page 3, paras. 1-3; claim 1), 
wherein said fabric is a double layer spaced circular knit fabric (the fabric having a double-layer 3D structure comprising jammed yarns between a surface layer and a base layer; page 7, para. 2) comprising two layers (a surface layer and a base layer; page 7, para. 2) and cushion yarns of the polyester bi-component filament (jammed elastic yarns, which have a cushioning function, comprising polyester bi-component fibers; page 3, para. 2; page 7, para. 2) between the two layers (jammed up into the 3D structure, i.e., between the two layers; page 7, para. 2) which maintain the first and second fabric layers in a spacer relationship relative to each other (the fabric has a 3D structure with the jammed elastic yarns between the two layers; therefore, the surface layer and the base layer are in a spacer relationship at least in the jammed areas; page 7, para. 2).
Regarding claim 32, Liao discloses the method of claim 31, and further discloses wherein the elastomeric fiber comprises a bare elastomeric yarn (page 12, paras. 2-3).
Regarding claim 33, Liao discloses the method of claim 31, and further discloses wherein the elastomeric fiber comprises spandex (page 3, para. 2; page 12, para. 2; example 4).
Regarding claim 34, Liao discloses the method of claim 33, and further discloses wherein the spandex comprises bare spandex yarn with a count from 11 to 560 dtex (11-444 dtex; page 12, paras. 2-3).
Regarding claim 35, Liao discloses the method of claim 31, and further discloses wherein the elastomeric fiber has a denier between 10 denier and 450 denier (11-444 dtex; page 12, paras. 2-3).
Regarding claim 36, Liao discloses the method of claim 31, and further discloses wherein the polyester bi-component elastic filament comprises poly(trimethylene terephthalate) and at least one polymer selected from the group consisting of poly(ethylene terephthalate), poly(trimethylene terephthalate), and poly(tetramethylene terephthalate) or a combination thereof (page 5, para. 2; page 14, para. 4).
Regarding claim 37, Liao discloses the method of claim 31, and further discloses wherein the polyester bi-component elastic filament has a count from 15 dtex to 900 Dtex (16.5-600 dtex; page 14, para. 1; page 15, para. 3).
Regarding claim 38, Liao discloses the method of claim 31, and further discloses wherein the polyester bi-component elastic filament has a denier of from about 10 to about 450 (15-450 denier; page 14, para. 1; page 15, para. 3).
Regarding claim 39, Liao discloses the method of claim 31, and further discloses wherein the elastomeric fiber weight is about 3% or higher of total fabric weight (1-25 wt%; page 12, para. 6), the polyester bi-component elastic filament weight is about 5% or higher of total fabric weight (5-45 wt%; page 14, para. 5); and fabric stretch level is at least 15% or higher in both wales and course direction (10-250% in the wales and course direction; page 18, para. 2; example 13).
Regarding claim 41, Liao discloses the method of claim 31, and further discloses the method further comprising knitting a hard fiber into the circular knit fabric (page 2, para. 4; claim 1).
Regarding claim 42, Liao discloses the method of claim 41, and further discloses wherein the hard fiber yarn has a count from 10 to 900 dtex (15 denier, i.e., 16.65 dtex; claim 13).
Regarding claim 43, Liao discloses the method of claim 41, and further discloses wherein the hard yarn is selected from the group consisting of wool, linen, silk, polyester, nylon, olefin, cotton, and combinations thereof (page 12, para. 4; claim 13).
Regarding claim 44, Liao discloses the method of claim 41, and further discloses wherein the hard yarn is a textured polyester filament (page 12, para. 4; claim 14).
Regarding claim 45, Liao discloses the method of claim 41, and further discloses wherein the hard yarn is a cotton spun yarn (page 6, para. 3; page 9, para. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Liao (WO 2015/057697 A1) in view of Chuang (US 2006/0010929 A1).
Regarding claim 28, Liao discloses the fabric of claim 1, and further discloses wherein the elastomeric fiber content within the fabric is between 1-22% by weight based on the total fabric weight (page 12, para. 6).  
Liao does not disclose the fabric having a weight between 100 grams/meter2 and 600 grams/meter2.  However, Chuang teaches a stretch circular knit fabric (examples 21, 48-55; claim 30) made from an elastomeric fiber (spandex; examples 21, 48-55; claim 30) and a polyester filament (a polyester yarn; examples 21, 48-55; claim 30) having a weight of 247-309 grams/meter2 (examples 21, 48-55; tables 1-2).  Both the stretch circular knit fabric of Liao and Chuang comprising an elastomeric fiber and a polyester filament. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the linear density of the polyester-bicomponent filament of the stretch circular knit fabric as disclosed by Liao, to have made the fabric having a weight between 100 grams/meter2 and 600 grams/meter2, as taught by Chuang, in order to provide a stretch circular knit fabric with desired thickness and strength as well as excellent stretchability.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Liao (WO 2015/057697 A1) in view of Seno (US 2012/0036899 A1).
Regarding claim 40, Liao discloses the method of claim 31, but does not disclose wherein the fabric comprises 100% elastic yarns.  However, Seno teaches a circular knit fabric (a stretch fabric made by a circular knitting machine; paras. 0062, 0065, 0071; claim 3) comprises 100% elastic yarns (made of a core-sheath type conjugated yarn alone, where the core portion containing a polyurethane and the sheath portion containing a polyester elastomer; para. 0062; claims 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the stretch circular knit fabric as disclosed by Liao, with wherein the fabric comprises 100% elastic yarns, as taught by Seno, in order to provide a stretch circular knit fabric with excellent stretchability as well as a uniformly finished surface (Seno; para. 0062).
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.    
Further, Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The examiner notes that Applicant does not provide any reason why the cited references and combinations thereof do not make known a double layer spaced circular knit fabric as recited in the instant claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lawrence (US 2018/0347084 A1) can also be used as a 102 reference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732


/DANNY WORRELL/            Primary Examiner, Art Unit 3732